Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter

Claims 16 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 16, “wherein the housing includes a rim forming a boundary of the housing to the opening, wherein the plurality of light sources are configured along the rim, wherein the plurality of light sources have an emission direction, which is directed into a center of the opening, and wherein the plurality of light sources are movably mounted on the rim, so that an angle between a camera direction of the first camera and the emission direction of the plurality of light sources is adjustable”, where the closest prior art is Paradis (US 2006/0180775 A1), Pastore (US 2008/0170380 A1), Wasserman (US 5,060,065), Kim et al (US 2002/0179679 A1) and Yoriyuki et al (JP 2010-060312A). 
Paradis et al. is directed towards a method and apparatus are implemented for inspecting the surfaces of ceramic tableware/pieces of ceramic crockery, said method and apparatus being characterized in that, with a single item of equipment: A—the product is illuminated by overall or zone-by-zone diffuse illumination; and B—the product is observed using one or more observation means, by causing the overall diffuse illumination or the localized diffuse illumination from at least one diffuse illumination zone adapted to make at least a see abstract. 
Pastore, which is in the same field of endeavor, discloses a system comprising: a diffuser defining a camera lens hole in a top portion of said diffuser, said diffuser adapted to receive at least one set of low angle lights; and a plurality of lights mounted on said diffuser in proximity to said camera lens hole, see abstract. However, Pastore fails to disclose the plurality of light sources are movably mounted on the rim, so that an angle between a camera direction of the first camera and the emission direction of the plurality of light sources is adjustable.
Wasserman, which is in the same field of endeavor, discloses a printed circuit board inspection device includes a lighting system for use with the series of cameras associated with the printed circuit board inspection device which is essentially domed in configuration, and which incorporates a plurality of selectively controllable light emitting diodes for developing desired lighting patterns. The light emitting diodes are arranged within the domed fixture to form an array of defined latitudes and longitudes, and are capable of selective activation to develop the particular lighting patterns which are desired. This permits an acquisition of images useful in developing a "topographical display" of the acquired image, which is useful in enhancing the subsequent inspections which are to be performed, see abstract.
Kim et al, which is in the same field of endeavor, discloses a three-dimensional soldering inspection apparatus and method. The three-dimensional soldering inspection apparatus includes a lighting module provided with a plurality of light emitting devices, a photographing unit installed at a portion of the lighting module to photograph a subject placed inside the lighting module, an image processing unit to capture each frame image from an image photographed by the photographing unit, a storage unit to store data of each frame image, a control unit to extract three-dimensional features from each frame image and restore the extracted features as a three-dimensional image, and a display unit to display the three-dimensional image under the control of the control unit, see abstract. 
Last but not least, Yoriyuki et al discloses a foreign matter inspecting device 1 is constituted so as to acquire the image from the bottom surface side of a container B having permeability and filled with content to inspect the presence of the foreign matter in the container B on the basis of the acquired image and equipped with a conveyor 2 for holding the side surface of the container B to straightly feed the container B to an inspection position P, an upper illumination unit 3 for irradiating the container B with illumination light of an infrared region at the inspection position P from above, a lower light emitter 4 for throwing illumination light of a visible region on the bottom surface side of the container B at the inspection position P from the oblique downward direction of the outer periphery of the container B, a first camera 6A for taking the image formed by infrared rays, a second camera 6B for taking the image formed by visible light, and a cold mirror 7 for distributing the luminous flux emitted from the upper illumination unit 3 to the first camera 6A and distributing the luminous flux emitted from the lower light emitter 4 to the second camera 6B, see abstract.
However, as mentioned above prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 16 and therefore stands allowable.  The same reasoning applies to independent claim 32, which are slight variations of the claim 16 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486